EXHIBIT THIRD AMENDMENT TO AMENDED AND RESTATED lOAN AND SECURITY AGREEMENT AND LIMITED WAIVER This THIRD AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT AND LIMITED WAIVER (this “Amendment”) is dated as of March 2, 2009, and is entered into by and among SPORT CHALET, INC., a Delaware corporation (the “Borrower”), SPORT CHALET VALUE SERVICES, LLC, a Virginia limited liability company (“SCVS”, and together with the Borrower, the “Obligated Parties”, and each individually, an “Obligated Party”), the financial institutions that are now or that hereafter become a party to the Loan Agreement (as defined below) (collectively, the “Lenders”, and each individually a “Lender”) and BANK OF AMERICA, N.A., a national banking association, as agent for the Lenders (the “Agent”). RECITALS WHEREAS, the Lenders, the Agent, and Obligated Parties have entered into that certain Amended and Restated Loan and Security Agreement (as amended, restated, or otherwise modified from time to time, the “Loan Agreement”), dated as of June 20, 2008. WHEREAS, the Borrower has informed the Lenders and the Agent that, as of December 31, 2008, an Event of Default has occurred under Section 11.1(c) of the Loan Agreement and is continuing, as follows (referred to herein as the “Existing Default”):the Borrower has failed to maintain the Fixed Charge Coverage Ratio requirement in accordance with Section 10.3.1 of the
